Citation Nr: 0209908	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  97-00 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD) prior to 
February 16, 2000.

2.  Entitlement to a disability rating in excess of 30 
percent for PTSD subsequent to February 16, 2000.

3.  Entitlement to a total disability rating due to 
individual unemployability due to a service-connected 
disability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) at the North Little Rock, Arkansas, Regional Office 
(RO), which granted entitlement to service connection for 
PTSD and initially assigned a 10 percent evaluation effective 
to April 3, 1996.  Thereafter, the veteran disagreed with the 
10 percent evaluation.  By rating decision dated in April 
2000, the RO increased his disability rating for PTSD to 30 
percent and assigned an effective date of February 16, 2000.  
However, a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  As the veteran has not 
withdrawn the appeal, or otherwise limited consideration, the 
characterization now on the title page reflects the issues 
that are in need of appellate review.  Further, in view of 
the recent guidance, the issues before the Board are taken to 
include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether a current increase is 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Moreover, shortly after the veteran filed his claim for PTSD, 
the applicable rating criteria for mental disorders, 38 
C.F.R. § 4.125 et seq., was amended effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 1996).  The timing of 
this change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the pre-amendment regulation, to include 
separately applying the pre-amendment and amended versions to 
determine which version is more favorable.  If the amended 
version is more favorable, the Board will apply the amended 
version from the effective date of the amendment and the pre-
amendment version for any period preceding the effective 
date; however, the effective date cannot be earlier than the 
effective date of the change.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

In an October 2000 decision, the Board denied the veteran's 
claim for a rating in excess of 10 percent prior to February 
16, 2000, and in excess of a current 30 percent disability 
rating under the pre-amendment and post-amended psychiatric 
regulations.  The Board also denied the veteran claim for a 
total disability rating.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Veterans Claims Court).  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claims 
before the Board.  This law also eliminated the concept of a 
well-grounded claim.  In March 2001, the Veterans Claims 
Court vacated the Board's October 2000 decision and remanded 
the case for readjudication in light of the new statutory 
requirements.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Neither the pre-amendment or post-amended psychiatric 
regulations are more favorable to the veteran and both will 
be applied as applicable.

3.  Prior to February 16, 2000, the veteran's PTSD did not 
produce more than "mild" social and industrial impairment 
under the pre-amendment criteria, nor more than "mild" 
symptoms as described in the amended criteria as demonstrated 
by complaints of difficulty sleeping, nightmares, anxiety, 
exaggerated startle response, and periods of anger; however, 
the veteran was able to maintain a good 
relationship with his family and friends, attended church 
regularly, and engaged in certain hobbies.

4.  Prior to February 16, 2000, there was evidence of a 
chronic sleep impairment and anxiety, but no indications of 
depressed mood, suspiciousness, panic attacks, or memory loss 
due to PTSD.  Neither "definite" industrial impairment nor 
intermittent periods of an inability to perform occupational 
tasks was shown.

5.  Since February 16, 2000, the veteran's service-connected 
PTSD produces no more than a "definite" impairment of 
social and industrial adaptability under the pre-amendment 
criteria, and no more than occasional decrease in work 
efficiency as described in the amended criteria as 
demonstrated by avoidance of crowds, frequent intrusive 
thoughts of Korea, and the characterization of his PTSD 
symptoms as "mildly to moderately severe." 

6.  Since February 16, 2000, there is no evidence of 
flattened affect, altered speech patterns, frequent panic 
attacks, difficulty in understanding complex commands, memory 
impairment, impaired judgment or abstract thinking, 
disturbance of motivation and mood, or "considerable" 
impairment in social and industrial adaptability due to PTSD 
symptomatology.

7.  At no time has the veteran been on psychiatric 
medication, received psychiatric treatment, or been 
hospitalized for a psychiatric disorder.

8.  The veteran has a single service-connected disability 
rating for PTSD currently evaluated at 30 percent disabling.

9.  The veteran maintains that he has not worked full-time 
since the 1992, and has a high school education.  He has 
experience primarily as a janitor.

10.  The veteran's single service-connected disability does 
not render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 10 
percent for PTSD prior to February 16, 2000, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.125, 4.126, 4.129, 4.130, 4.132, Diagnostic Code 
(DC) 9411 (1996); 38 C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 
(2001).

2.  The criteria for a schedular evaluation in excess of 30 
percent for PTSD subsequent to February 16, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.125, 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code (DC) 9411 (1996); 38 C.F.R. §§ 4.126, 4.130, 
DCs 9411, 9440 (2001).

3.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to a service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his PTSD has worsened and that he 
should be awarded an increased rating for the disorder.  He 
also asserts that he is unable to work due to his service-
connected disability.  For the reasons and bases discussed 
below, the Board concludes that the criteria for a rating in 
excess of 10 percent for PTSD were not been met prior to 
February 16, 2000, nor is a rating in excess of 30 percent 
currently warranted.

I.  Entitlement to Higher Disability Ratings for PTSD
Under the Pre-Amendment and Post-Amended Psychiatric 
Criteria

Relevant Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

The RO rated the veteran's PTSD under DC 9411.  As noted 
above, the applicable rating criteria for mental disorders 
was amended effective November 7, 1996, shortly after the 
veteran filed his claim.  Because there is no basis upon 
which to conclude that the earlier version of the pertinent 
regulations is more or less favorable to the veteran, the 
Board will adjudicate the veteran's claim pursuant to the 
regulations in effect at the applicable times. 

Under the pre-amended criteria, PTSD was evaluated 30 percent 
disabling where there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating was for 
assignment where the symptoms were less than those for a 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  

Former DC 9411 also provided that a 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  It has 
also been recognized that each criteria for a 100 percent 
rating under 38 C.F.R. § 4.132 was independent.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  In 
addition, the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See Hood v. Brown, 4 Vet. App. 301 
(1993).

Under the pre-amended regulations, the severity of a 
psychiatric disability was based upon actual symptomatology, 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  Great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability for the mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affected economic adjustment, i.e., which produce 
impairment of earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the post-amendment criteria), which were 
considered by the RO, a 10 percent evaluation may be assigned 
with occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or with symptoms controlled by continuous 
medication.  A 30 percent evaluation will be assigned for 
PTSD with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, DC 9411 (2001).

Factual Background:  Historically, the veteran filed his 
initial claim for service connection for PTSD in April 1996, 
which the RO granted by rating decision dated in May 1996 and 
assigned a 10 percent rating effective April 11, 1996.  The 
veteran disagreed with the rating.  In January 2000, the 
Board remanded the issue for additional development to 
include a VA examination.  Following a February 2000 VA 
examination, the RO granted a 30 percent disability rating 
effective February 16, 2000, the date of the examination.  
The veteran challenges the disability ratings for the entire 
time on appeal.

The medical evidence shows that the veteran complained of 
difficulty sleeping, visions, and nervousness in a May 1996 
VA examination.  He alleged that he could not sleep more than 
two or three hours before getting up.  He reported nightmares 
every night and saw dead people.  He denied mental health 
treatment or use of psychotropic medications.  He reported 
that he did his best if he could stay to himself but denied 
being easily startled by noise.  There were times that he 
could be in crowds and other times when he could not.  He 
stated that he went to restaurants often and enjoys it; 
however, he would sit by himself.  He avoided war movies and 
it bothered him to see Asians.  His son accompanied him to 
the grocery store.  He had been divorced for about three 
years and the marriage terminated because they "just 
couldn't get along."  He indicated that he spent his time 
fishing and going to dog and horse races.   

A mental status examination revealed that the veteran was 
anxious but affect was appropriate to content.  Thought 
processes and associations were logical and tight.  He had no 
loosening of associations or confusion.  He similarly had no 
observed gross impairment of memory and was oriented times 
three.  He denied hallucinations and no delusional material 
was noted during the examination.  Insight was limited, 
judgment was adequate, and he denied suicidal ideation.  The 
examiner diagnosed PTSD, chronic, mild.

In an August 1996 private psychological evaluation, the 
veteran reported that he was easily upset and would get 
explosive, avoided crowds and noise, and noted a history of 
flashbacks which had "cleared."  He indicated that he got 
upset when he heard loud noises, that he had an exaggerated 
startle response, and reported problems with concentration 
and irritability.  The clinical psychologist noted that the 
veteran's symptoms were reflective of PTSD; however, the 
veteran indicated that his PTSD did not stop him from 
working; rather, his age and problems with back pain 
prevented him from working.  He stated that he took early 
retirement due to his back.  The examiner noted that the 
veteran was illiterate.  

Testing revealed an age-adjusted memory quotient and placed 
the veteran at the borderline between mental retardation and 
borderline memory functions.  The examiner stated that it was 
clear that the veteran was cognitively deteriorating and had 
some dementia.  Testing was positive for crying spells, 
nightmares, poor concentration, periodically hearing voices, 
feelings of uselessness, low self confidence, weakness, 
disequilibrium, worry, loneliness, and sensitivity.  Anxiety, 
due to PTSD, was found to be at a borderline level.  The 
psychologist concluded that the veteran's PTSD symptoms were:

fairly mild in the sense that they 
allowed him to work in the past and 
[were] not disabling.  Were [the veteran] 
of working age, his PTSD symptoms would 
reflect emotional tension and evidence of 
anxiety productive of moderate social and 
industrial impairment.

The final diagnoses included dysthymia, dementia, and PTSD 
with a global assessment of functioning (GAF) score of 50.  

At a December 1996 personal hearing, the veteran testified 
that he was 69 years old and had a 12th grade education.  He 
stated that he last worked in 1993 as a janitor.  He reported 
that he had been divorced twice; however, did not feel that 
his mental condition contributed to his divorces.  After his 
most recent divorce, he indicated that he could not get along 
with anyone.  While he reported that he experienced 
nightmares, he reflected that he slept well at night.  He 
noted that he went to church, liked to fish, and had a good 
relationship with his children and grandchildren.  

In a November 1997 VA examination, the veteran initially 
denied that he had any mental health problem.  He stated that 
on occasion pressure would build up and then the "least 
little thing" would upset him but reported that he seldom 
had any nightmares and found the ones he had not especially 
troublesome.  He denied intrusive thoughts about Korea, but 
indicated that he could not stand noises and avoided large 
crowds.  He stated that he enjoyed war movies and it did not 
bother him to see Koreans.  He spent his time fishing and 
going to church, and had a few friends whom he visited about 
once a week.  

Mental status examination revealed that the veteran was 
casually groomed and conversed readily during the interview 
but was unshaven.  There was no anxiety or dysphoria and the 
veteran's behavior was within normal limits.  His speech was 
within normal limits, his mood was euthymic, his affect was 
appropriate to content, and his thought processes and 
associations were logical and tight with no loosening of 
associations and no confusion.  He was oriented times three 
with some memory impairment.  He denied hallucinations and no 
delusional material was noted during the examination.   His 
insight and judgment were adequate, and he denied suicidal 
ideations.  The examiner found no psychiatric disorder or 
condition.

At an October 1999 hearing before the Board, the veteran 
testified that he last worked as a machinist.  He stated that 
he felt nervous all the time, normally slept about 12 hours a 
night, thought about the military a little bit, and had 
restless nights but did not think about his time overseas.  
He stated that, while he preferred to live alone, he trusted 
people.  He stated that he was unable to work due to a 
pulmonary disorder manifested by shortness of breath.  He 
indicated that he had not been prescribed any medications to 
help with his anxiety attacks.  When asked if his physician 
had recommended evaluation and treatment, the veteran replied 
"not on my knowledge."  He indicated that while he did not 
"run around" with others, his relatives came to visit him.  
He indicated that he had been feeling tense lately, but 
attributed these feelings to his age.  When asked if he 
experienced any intrusive thoughts when subject of Korea was 
raised, the veteran replied that he hoped that the food was 
better and he remembered snow and ice. 

In a February 2000 VA examination, the veteran was noted to 
be 72 years old and did not receive any mental health 
treatment, nor take any psychotropic medications.  He 
complained that he did not "feel right" and did not like to 
be around a crowd of people, preferring to be by himself.  He 
could not sleep at night, but did not know why, and noted 
that he slept during the day.  He denied any nightmares but 
reported frequent intrusive thoughts about his experiences in 
Korea and noted that he saw a lot of men getting killed.  He 
reported that that he was easily startled by noises.  He 
admitted that he was able to shop but went in and out of 
stores quickly.  He no longer watched war movies as they made 
him nervous; however, it did not bother him to see Koreans.  
He had worked 19 years in janitorial service without any 
problems and subsequently took a job as a supervisor of 
janitorial service and enjoyed that job.  He spent a good 
deal of time fishing, attended church frequently, and had 
"quite a few friends at church," although he spent most of 
his time alone.  

A mental status examination reflected that the veteran was 
casually groomed with somewhat limited eye contact.  The 
veteran demonstrated no significant anxiety or dysphoria 
during the examination, speech was within normal limits with 
regard to rate and rhythm, mood was generally euthymic, 
affect was appropriate to content, thought processes and 
associations were logical and tight, and there was no 
loosening of associations or confusion.  The veteran could 
not name the past president or the current governor but was 
generally oriented in all spheres, although he did not know 
the exact date.  He denied hallucinations and the examiner 
found no evidence of delusional material during the 
examination.  Insight was somewhat limited; however, his 
judgment was adequate.  He denied any suicidal or homicidal 
ideations.  A diagnosis of PTSD was rendered with a GAF score 
of 59.  

The examiner related that this was the third time that he had 
examined the veteran and that his presentation has varied.  
He could not account for the differing presentations.  The 
examiner reflected that the veteran appeared to meet the 
criteria for PTSD during the examination on the basis of 
intrusive thoughts and difficulty maintaining close 
relationships.  On the other hand, the veteran reported 
frequent church attendance and socialization with people at 
church.  The examiner indicated his symptomatology was 
indicative of mildly to moderately severe PTSD.  

Legal Analysis:  As discussed in detail below, the Board 
finds that the current ratings for PTSD are appropriate under 
the pre-amended and post-amendment criteria.  

A 10 Percent Rating, But No Higher, is Warranted for the 
Period Prior to February 2000 Under the Pre-Amendment and 
Post-Amended Regulations

After a careful review of the evidence, the Board finds that 
a 10 percent rating, but no more, is appropriate prior to 
February 2000 under the relevant psychiatric regulations.  
First, while the veteran related that he preferred to be 
alone and had occasional nightmares of his service in Korea, 
the evidence does not show "definite" impairment in the 
ability to establish or maintain effective relationships as 
contemplated by the pre-amended rating criteria.  The Board 
is particularly persuaded by the evidence that the veteran 
attended church regularly, was able to maintain a good 
relationship with his children and grandchildren, and was 
able to engage in hobbies (fishing, dog and horse racing).  
Further, he acknowledged that he had friends whom he visited 
on a weekly basis.  This evidence indicates to the Board that 
the veteran was able to successfully maintain close 
relationship with a number of people on various levels 
(family, church, friends).  

Moreover, the Board places significant probative weight on 
private psychological testing undertaken in August 1996, 
which characterized the veteran's PTSD symptomatology as 
"mild" and noted that it did not affect his ability to work 
in the past.  The Board also notes the November 1997 VA 
examination, where the veteran actually denied having a 
mental disorder and stated that he seldom had nightmares, 
which were not especially troublesome.  

Further, the Board is persuaded that the veteran's PTSD was 
no more than "mild" under the pre-amendment regulations 
prior to February 2000 on the basis that he did not receive 
regular psychiatric treatment, was on no psychiatric 
medication, and had never been hospitalized for a psychiatric 
disorder.  Outpatient treatment records associated with the 
claims file confirm an absence of psychiatric treatment, nor 
has the veteran asserted that any such records exist.  In 
addition, while some memory impairment and anxiety was noted 
in the VA examinations, he was consistently oriented to 
person, place and time.  As such, the Board finds that the 
criteria for an increased disability rating for PTSD prior to 
February 16, 2000, are not met under the pre-amendment rating 
criteria.  

Turning next to the veteran's disability rating prior to 
February 16, 2000, under the post-amendment rating criteria, 
the Board finds that the evidence supports no more than a 10 
percent rating for "mild" symptoms with decreased work 
efficiency.  As noted above, while the veteran expressed some 
difficulty with crowds, anxiety, difficulty sleeping and 
nightmares, there was no indication of symptoms consistent 
with the next highest rating under the post-amendment 
criteria such as depressed mood, suspiciousness, panic 
attacks, or mild memory loss as a result of PTSD.  The Board 
is persuaded that a May 1996 VA examination report showed 
that the veteran's thought process and associations were 
logical and tight, and his memory was intact.  He was able to 
go grocery shopping with his son and attended dog and horse 
races.  He had no impairment of memory and was oriented to 
person, place, and time.    

Similarly, the August 1996 private medical report showed that 
the veteran stopped working due to his age and his back 
disorder, not a psychiatric disability.  The examiner noted 
that the veteran was cognitively deteriorating and had some 
dementia; however, he was shown to be illiterate with an 
adjusted-memory quotient placing him between mental 
retardation and borderline memory functions.  Moreover, the 
testing psychologist implied that these symptoms were not 
related to PTSD.  With regard to the veteran's PTSD symptoms, 
the psychologist noted these symptoms were "fairly mild."  
Moreover, a November 1997 VA examination report indicated 
that the veteran complained that he was easily angered but 
his behavior was within normal limits.  The examiner found no 
psychiatric disorder or condition.  The Board has again 
considered the evidence that the veteran attended church 
regularly, had a good relationship with his family, and 
visited friends weekly in determining that a no higher than 
10 percent rating is warranted under the post-amendment 
regulations.  Therefore, the Board finds that the medical 
evidence prior to February 2000, as set forth above, does not 
show that the veteran demonstrated more than "mild" 
symptoms and a higher rating under the post-amendment 
criteria is not warranted.

A 30 Percent Rating, But No Higher, is Warranted for the 
Period Subsequent to February 2000 Under the Pre-Amendment 
and Post-Amended Regulations

After a review of the evidence, the Board finds that an 
increased disability rating for PTSD, currently evaluated as 
30 percent, is not warranted under the pre-amendment 
criteria.  The most recent medical evidence obtained during 
the February 2000 VA examination indicates that while the 
veteran stated that he had frequent intrusive thoughts about 
his experiences in Korea, the evidence does not show that his 
ability to establish or maintain effective or favorable 
relationships with people was "considerably" impaired as 
contemplated by a 50 percent disability rating.  On the 
contrary, he continued to attend church frequently and had 
quite a few friends at church.  Moreover, there was no 
significant anxiety or dysphoria, and his speech was normal.

Similarly, the February 2000 VA examination report does not 
show objective evidence of considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships resulting from the veteran's PTSD.  As stated 
above, he attended church regular and maintained friendships.  
The evidence does not indicate the veteran's psychoneurotic 
symptoms caused such reduction in reliability, flexibility, 
and efficiency levels so as to result in considerable 
industrial impairment.  While he complained of difficulty 
sleeping at night, he did not know why he could not sleep.  
Further, although he had intrusive thoughts about service in 
Korea, he denied nightmares and hallucinations, and his mood 
was euthymic, his thought processes and associations logical, 
and his judgment adequate.  The medical evidence, as set 
forth above, shows that his concentration and memory were 
also intact.  He was oriented in all spheres.  The evidence 
shows that he veteran did not receive any mental health 
treatment, nor did he take any psychotropic medications.   A 
GAF of 59 was assigned denoting "moderate" manifestations. 

In addition, while it is clear that the veteran was 
unemployed, he has variously related it to his age, back 
pain, and, more recently, a respiratory disorder.  Moreover, 
no examining or treating mental health professional has 
indicated that the veteran could not work due to PTSD.  To 
the contrary, the August 1996 clinical psychologist 
specifically remarked that the veteran's PTSD symptoms were 
"fairly mild" just for the reason that he had been able to 
work in the past.  Therefore, the Board finds that the 
criteria for an increased disability rating for PTSD, 
currently evaluated as 30 percent disabling, are not met.

Similarly, after a review of the evidence the Board finds 
that an increased disability rating, subsequent to February 
16, 2000, is not in order under the post-amendment rating 
criteria.  In doing so, the Board notes the post-amendment 
criteria may not be applied prior to the effective date of 
the change.  See VAOPGCPREC 3-00.  

While the evidence shows that the veteran has anxiety, 
difficulty sleeping, intrusive thoughts of Korea, and 
occasional nightmares, the evidence does not show that he 
experienced symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

On the contrary, the February 2000 VA examination report 
indicates that his mood was generally euthymic and his affect 
was appropriate.  His thought process and associations were 
logical and tight without loosening of associations or 
confusion.  While he had limited insight, his judgment was 
adequate.  He was oriented in all spheres.  Moreover, there 
were no panic attacks reported, nor was there a flattened 
affect or irregular speech.  As stated previously, the 
examiner found that the veteran's symptomatology was 
indicative of mildly to moderately severe PTSD.  Therefore, 
despite his tendency toward social isolation, the Board does 
not feel that the veteran's level of occupational and social 
impairment rises to the level of considerable industrial 
impairment as envisioned by an increased disability rating.  
Accordingly, the Board finds that an increased disability 
rating for PTSD, currently evaluated as 30 percent disabling, 
is not warranted.

The Board has been presented with clinical evidence which 
consistently reflects no more than a 10 percent rating due to 
PTSD based on the pre-amendment and post-amended regulations 
prior to February 2000, and no more than the current 30 
percent rating under the pre-amendment and post-amended 
regulations.  The Board has considered the veteran's written 
statements and sworn testimony that his PTSD is worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

II.  Entitlement to a Total Disability Evaluation
Based on Individual Unemployability

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disability and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of his service-connected disability is warranted.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

Relevant Regulations:  Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2001).  Veterans who fail to meet these percentage 
standards but are nonetheless unemployable by reason of 
service-connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2001).

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In other words, 
38 C.F.R. § 3.340 deals with the average person standard and 
38 C.F.R. § 4.16(a) deals with the particular individual.  
The award of a total rating requires a showing that the 
veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2001).

Factual Background:  In a 1984 application for compensation, 
the veteran represented that he had not worked since 1981 and 
had experience servicing cars.  However, in a subsequent 
application for compensation, he noted that he last worked in 
1987 as a supervisor of janitorial services.  In a 1995 Net 
Worth and Employment Statement, he reported that he was being 
treated for neck and back problems and could not work because 
he was too old.  He was receiving retirement benefits but it 
was unclear when he had retired.  In a March 1996 rating 
decision granting pension benefits, the RO noted that the 
veteran had not worked since 1993 and had experience as a 
janitor.  He was granted pension benefits due to a cervical 
and lumbar spine disorder.  

In his April 1996 claim for a service-connected psychiatric 
disorder and a total disability rating, he indicated that he 
had not worked since 1990, had a high school education, and 
had 19 years experience as a janitor.  An August 1996 
psychological report also noted experience as a service 
station attendant, lumber stacker, a presser in a cleaners, 
shipping clerk, food service worker, asphalt truck driver, 
and janitor until retiring at age 62.  At that time, he 
reported he could not work due to the severity of his back 
problems and the clinical psychologist indicated that the 
veteran's PTSD symptoms were mild in the sense that he could 
work in the past.  Most recently, the veteran testified that 
he could not work due to a respiratory problem.

Legal Analysis:  In this case, the veteran does not have a 
single disability rated at 60 percent.  As noted above, his 
only service-connected disability is PTSD, currently 
evaluated at 30 percent disabling.  Therefore, he fails to 
meet the schedular mandate of a total rating.  Nonetheless, 
the threshold question is whether the veteran's service-
connected disability is sufficient, in and of itself, to 
render him unable to secure or follow a substantially gainful 
employment.  

To that end, the Board has carefully considered the medical 
evidence and finds that the medical evidence does not show 
that the veteran's service-connected disability precludes him 
from securing or following substantially gainful employment.  
First, no health care professional had indicated that the 
veteran is unemployable due to his PTSD symptoms.  In fact, 
the August 1996 clinical psychology report noted that the 
veteran's PTSD symptoms were mild because he had been able to 
work in the past.  Further, the Board is persuaded by the 
veteran's own testimony that he was unable to work due to 
various physical problems, including a spinal disorder and a 
respiratory disorder.  Moreover, it is apparent that the 
veteran retired when he reached a retirement age.  Therefore, 
the Board finds that the evidence does not demonstrate that 
his service-connected disability is sufficient to render it 
impossible for the average person or for the veteran 
individually to secure and follow any substantially gainful 
occupation.  In evaluating the veteran's claim, the Board 
stresses that only disabilities stemming from the service-
connected condition, namely PTSD, may be considered.  The 
Board also notes that the veteran has multiple medical 
problems, which are not shown to be related to his service-
connected disability or otherwise service connected at this 
time.  In this case, although the veteran clearly experiences 
a level of disability with respect to his PTSD, the clinical 
evidence of record suggests that the worsening of the 
veteran's multiple nonservice-connected disabilities is the 
primary reason he is unable to work.  

The fact that the veteran is unemployed is not enough.  The 
threshold question is whether his service-connected disorder, 
without regard to any nonservice-connected disorders or 
advancing age, make him incapable of performing the acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  He has not presented, nor has the Board found, 
circumstances that place this veteran in a different position 
than other veteran's rated with a single, service-connected 
disability rated at 30 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  See 38 
C.F.R. §§ 4.1, 4.15 (2001); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

The veteran's PTSD is not, in the Board's determination, so 
severely disabling as to render him or the average person 
similarly situated unable to secure and follow substantially 
gainful employment, nor does the evidence of record reflect 
that this condition would render him individually unable to 
follow a substantially gainful occupation.  To this end, the 
Board places greater probative value on the August 1996 
private psychological evaluation which concluded, in effect, 
that the veteran's PTSD symptoms were "mild in the sense 
that they allowed him to work . . . and [were] not 
disabling."  The Board finds this medical opinion 
affirmative evidence that the veteran was employable despite 
a diagnosis of PTSD.  See Bowling v. Principi, 15 Vet. App. 1 
(2001).  Thus, it is the Board's determination that the 
veteran is not precluded from performing a substantially 
gainful occupation as a result of his service-connected PTSD 
disability.  Accordingly, entitlement to a total disability 
rating based on individual unemployability is not warranted. 

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  Here, the 
Board finds the evidence in its entirety does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of regular schedular 
standards.  The Board is persuaded by the medical evidence 
showing that the veteran is on no psychotropic medication, 
does not receive treatment for a psychiatric disorder, and 
has not been hospitalized for psychiatric symptomatology.  
Considering only the single service-connected disorder, the 
Board finds that the veteran is not entitled to a total 
evaluation under the applicable provisions of 38 C.F.R. Parts 
3 and 4.

Finally, in denying the veteran's claims on appeal, the Board 
has considered the Veterans Claims Assistance Act of 2000, 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeals, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  Further, it appears 
that all medical records identified by the veteran have been 
associated with the claims file.  In addition, the veteran 
underwent multiple VA examinations specifically to address 
the issues on appeal.  Next, the issues were the subject of a 
hearing before the Board in October 1999 and a Board remand 
dated in January 2000.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

The claim for an increased disability rating for PTSD, rated 
as 10 percent disabling prior to February 16, 2000, is 
denied.

The claim for an increased disability rating for PTSD, 
currently evaluated as 30 percent disabling, is denied.

A total disability rating due to individual unemployability 
resulting from a service-connected disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

